United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 04-40623
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ARMANDO CASTILLO-BUSTAMANTE, also known as
Jorge Garcia,

                                           Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 7:04-CR-23-ALL
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.


PER CURIAM:*

     Armando Castillo-Bustamante (Castillo) pleaded guilty to

illegally reentering the United States after having been deported

and after having been convicted of an “aggravated felony,” a

violation of 8 U.S.C. § 1326(a) and (b).    The district court

sentenced him to an 18-month prison term and to two years of

supervised release.

     For the first time on appeal, Castillo argues that 8 U.S.C.

§ 1326(b) is unconstitutional under Apprendi v. New Jersey,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40623
                                 -2-

530 U.S. 466 (2000), because it does not require the fact of a

prior felony or aggravated-felony conviction to be charged in the

indictment and proved beyond a reasonable doubt.   As Castillo

concedes, this argument is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224 (1998), and Almendarez-Torres was not

overruled by Apprendi.   See United States v. Dabeit, 231 F.3d

979, 984 (5th Cir. 2000).

     Castillo also argues that the Supreme Court’s holding in

Blakely v. Washington, 124 S. Ct. 2531 (2004), should be applied

to sentences determined under the United States Sentencing

Guidelines.   He concedes that this argument is foreclosed by this

court’s opinion in United States v. Pineiro, 377 F.3d 464, 465

(5th Cir. 2004), petition for cert. filed (U.S. July 14, 2004)

(No. 04-5263), but he raises it to preserve it for possible

further review.

     AFFIRMED.